Exhibit 10.5

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated as of July 1, 2003, by and
between U.S. Restaurant Properties, Inc., a Maryland corporation (the
“Company”), and Robert J. Stetson (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, Executive will be the Chief Executive Officer and President of the
Company and is expected to make major contributions to the short and long term
profitability, growth and financial strength of the Company;

 

WHEREAS, the Company desires (a) to assure itself of both present and future
continuity of management, (b) to continue certain minimum termination benefits
for Executive, and (c) to provide additional inducement for Executive to
continue to remain in the ongoing employ of the Company; and

 

WHEREAS, Executive is willing to render services to the Company on the terms and
subject to the conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the agreements
set forth herein, the Company and Executive agree as follows:

 

1. Employment. The Company agrees to and does hereby employ the Executive to
perform the duties of Chief Executive Officer and President of the Company, and
Executive accepts such employment, upon the terms and conditions set forth
herein.

 

2. Term. The term of this Agreement shall be the period commencing as of the
date set forth above and continuing thereafter for a period of two years (as
extended as hereinafter provided, the “Term”); provided, however, that at the
end of such two year period and each anniversary date thereafter, the Term will
automatically be extended for an additional year unless, not later than 60 days
prior to the end of such two year period or any such anniversary date, as the
case may be, the Company or Executive shall have given notice that it or
Executive, as the case may be, does not wish to have the Term extended.

 

3. Duties and Services.

 

(a) Executive agrees to serve the Company as the Chief Executive Officer and
President and to devote his attention and energies to the business of the
Company. Executive will not be prevented from (i) engaging in any civic or
charitable activity for which Executive receives no compensation or other
pecuniary advantage; (ii) investing his personal assets in businesses which do
not compete with the Company, provided that such investment will not require any
services on the part of Executive in the operation of the affairs of the
businesses in which investments are made which would unreasonably interfere with
his obligations hereunder; (iii) purchasing securities in any corporation whose
securities are publicly traded, provided that such purchases will not result in
Executive owning beneficially at any time five percent (5%) or more of the
equity securities of any corporation engaged in a business competitive with that
of



--------------------------------------------------------------------------------

the Company; (iv) serving as a director of any corporation that does not engage
in a Competitive Activity (as defined in Section 14 hereof); or (v)
participating in any other activity approved in advance in writing by the Board.
Executive also agrees to perform from time to time such other executive services
as the Company shall reasonably request, provided that such services shall be
consistent with his position and status as Chief Executive Officer and
President. In attending to the business and affairs of the Company, Executive
agrees to serve the Company faithfully, diligently and to the best of his
ability. Executive shall be entitled to continue to serve as a director and 40%
owner of Tax Ease Inc. and perform certain ongoing business functions in
connection therewith, provided that such activities do not unreasonably
interfere with his obligations hereunder.

 

(b) The duties and responsibilities of Executive shall be commensurate with
those of the chief executive officer and president of any publicly held
corporation similar to the Company.

 

(c) At all times during the Term, Executive shall own of record at least 400,000
shares of the Company’s common stock, par value $.001 per share (the Common
Stock”), and at any time during which any person, or group of affiliated
persons, owns 10% or more of the issued and outstanding Common Stock, Executive
shall own of record at least 500,000 shares of common stock.

 

4. Compensation.

 

(a) As consideration for the services to be rendered hereunder by Executive, the
Company agrees to pay Executive, and Executive agrees to accept, payable in
accordance with the Company’s standard payroll practices for executives, but
payable in not less than monthly installments, compensation of Two Hundred Fifty
Thousand Dollars ($250,000) per annum or such greater amount as may be
determined from time to time by the Board pursuant to performance reviews to be
conducted on an annual basis or such shorter time period as the Board shall deem
appropriate (the “Salary”).

 

(b) Executive shall be eligible to receive an annual incentive bonus of up to
$100,000 (whether in cash and/or securities) as provided for in any incentive
plan of the Company, including, without limitation, stock option and/or stock
bonus plans, based on the level of accomplishment of specific performance
targets established by the Board or any committee thereof, or such other bonus
plans as may be adopted by the Board from time to time in the future. In
addition, Executive shall participate in any Company perquisite and supplemental
benefit programs established for the benefit of senior executives of the
Company.

 

(c) Executive shall not receive any additional compensation for his services as
a member of the Board.

 

(d) On or before March 31, 2004, the Company shall grant to Executive, under the
Company’s Flexible Incentive Plan (the “Plan”) 15,000 shares of Restricted Stock
(as defined under the Plan), which shares shall vest and all restrictions on
transfer thereof shall lapse upon the earliest of (i) the first occurrence of a
Change in Control (as defined below) if the Executive’s employment is terminated
(A) by the Company for any reason other than Cause (as

 

2



--------------------------------------------------------------------------------

defined below) or (B) by Executive as a result of Constructive Discharge or (ii)
July 1, 2005 (such earliest date, the “Vesting Date”). Prior to the Vesting
Date, the shares of Restricted Stock shall not be transferable by Executive.

 

For purposes of this Agreement, the term “Change In Control” shall mean the
occurrence during the term of this Agreement of any of the following events:

 

(i) the Company is merged, consolidated, or reorganized into or with another
corporation or other legal entity and the Company is not the “surviving entity;”

 

(ii) the Company sells or otherwise transfers 50% or more of its assets to
another corporation or other legal entity or in a series of related
transactions;

 

(iii) there is a report filed on Schedule 13D or Schedule 14D-1 (or any
successor schedule, form or report or item therein), each as promulgated
pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), disclosing that any person (as the term “person” is used in Section
13(d)(3) or Section 14(d)(2) of the Exchange Act) has become the beneficial
owner (as the term “beneficial owner” is defined under Rule 13d-3 or any
successor rule or regulation promulgated under the Exchange Act) of securities
representing over 9.0% of the combined voting power of the securities of the
Company entitled to vote generally in the election of directors of the Company
(the “Directors”) (the “Voting Shares”) of the Company or could become the owner
of over 9.0% of the Common Stock through the conversion of the Company’s debt or
equity securities;

 

(iv) the Company files a report or proxy statement with the Securities and
Exchange Commission pursuant to the Exchange Act disclosing in response to Form
8-K or Schedule 14A (or any successor schedule, form or report or item therein)
that a change in control of the Company has occurred or will occur in the future
pursuant to any then-existing contract or transaction; provided, however, a
Change in Control shall be deemed to occur only when the transaction described
in the Form 8-K or Schedule 14A (or any successor schedule, form or report or
item therein) is consummated; or

 

(v) if, during any period of 12 months, individuals who at the beginning of any
such period constitute the Directors of the Company cease for any reason (other
than death or disability) to constitute at least a majority thereof.

 

Notwithstanding the foregoing provisions, a “Change in Control” will not be
deemed to have occurred for purposes of this Agreement solely because (A) an
entity in which the Company, directly or indirectly, beneficially owns 50% or
more of the voting securities (a “Subsidiary”), or (B) any employee share
ownership plan or any other employee benefit plan of the Company or any
Subsidiary either files or becomes obligated to file a report or a proxy
statement under or in response to Schedule 13D, Schedule 14D-1, Form 8-K, or
Schedule 14A (or any successor schedule, form, or report or item therein) under
the Exchange Act disclosing beneficial ownership by it of shares of Voting
Shares, whether in excess of 19% or otherwise, or because the Company reports
that a change in control of the Company has occurred or will occur in the future
by reason of such beneficial ownership.

 

3



--------------------------------------------------------------------------------

The determination as to which party to a merger, consolidation or reorganization
is the “surviving entity” within the meaning of Section 3(d) shall be made on
the basis of the relative equity interests of the stockholders in the entity
existing after the merger, consolidation or reorganization, as follows: if
following any merger, consolidation or reorganization the holders of outstanding
Voting Shares of the Company immediately prior to the merger, consolidation or
reorganization own equity securities possessing more than 50% of the voting
power of the entity existing following the merger, consolidation or
reorganization, the Company shall be the surviving entity. In all other cases,
the Company shall not be the surviving entity. In making the determination of
ownership of equity securities by the shareholders of an entity immediately
after the merger, consolidation or reorganization pursuant to this paragraph,
equity securities which the stockholders owned immediately before the merger,
consolidation or reorganization as shareholders of another party to the
transaction shall be disregarded. Further, for purposes of this paragraph only,
outstanding voting securities of an entity shall be calculated by assuming the
conversion of all equity securities convertible (immediately or at some future
time) into shares entitled to vote.

 

5. Termination for Cause.

 

(a) Subject to the provisions of Section 19 hereof, in the event that Executive
shall be discharged for “Cause” as provided in Section 5(b) hereof, all
compensation payable to Executive pursuant to Section 4 in respect of periods
after such discharge shall terminate immediately upon such discharge, and the
Company shall have no obligations with respect thereto, nor shall the Company be
obligated to pay Executive severance compensation under Section 6 hereof.

 

(b) For the purposes of this Agreement, “Cause” shall mean that, prior to any
termination pursuant to Section 5(a) hereof, Executive shall have committed:

 

(i) an intentional act or acts of fraud, embezzlement or theft constituting a
felony and resulting or intended to result directly or indirectly in gain or
personal enrichment for Executive at the expense of the Company;

 

(ii) any act by Executive of fraud or dishonesty, including but not limited to
stealing or falsification of Company records, with respect to any aspect of the
Company’s business;

 

(iii) violation of state or federal laws applicable to the Company;

 

(iv) misappropriation of funds or of any corporate opportunity;

 

(v) acts by Executive attempting to secure or securing any personal profit not
fully disclosed to and approved by the Board of Directors of the Company in
connection with any transaction entered into on behalf of the Company;

 

(vi) violation of any Company policy, rule, regulation or directive and the
failure to cease such conduct within 30 days after he is given notice by the
Company to cease such conduct;

 

4



--------------------------------------------------------------------------------

(vii) conduct on the part of Executive, even if not in connection with the
performance of his duties contemplated under this Agreement, that could result
in serious prejudice to the interests of the Company, and Executive fails to
cease such conduct immediately upon receipt of notice to cease such conduct; or

 

(viii) the continued, repeated, intentional and willful refusal to perform the
duties associated with Executive’s position with the Company, which is not cured
within 15 days following written notice to Executive.

 

For purposes of this Agreement, no act or failure to act on the part of
Executive shall be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but shall be deemed “intentional” only if done or
omitted to be done by Executive not in good faith and without reasonable belief
that his action or omission was in the best interest of the Company.

 

Executive shall not be deemed to have been terminated for “Cause” hereunder
unless and until there shall have been delivered to Executive a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the Board then in office at a meeting of the Board called and held for such
purpose, after reasonable notice to Executive and an opportunity for Executive,
together with his counsel (if Executive chooses to have counsel present at such
meeting), to be heard before the Board, finding that, in the good faith opinion
of the Board, Executive had committed an act constituting “Cause” as herein
defined and specifying the particulars thereof in detail. Nothing herein will
limit the right of Executive or his beneficiaries to contest the validity or
propriety of any such determination, including submitting the decision for
review pursuant to Section 18 hereof.

 

6. Termination Compensation.

 

(a) If, during the Term, Executive’s employment is terminated (i) for any reason
other than (A) pursuant to Section 5(a) hereof, (B) by reason of death or (C) by
reason of “Disability” or (ii) by Executive due to “Constructive Discharge,”
then Executive shall receive termination pay in an amount equal to two times the
highest annualized rate of Executive’s Salary prior to the date of termination,
payable in cash within five business days of the date of termination.

 

(b) For the purposes of this Agreement, “Constructive Discharge” shall mean:

 

(i) a material reduction in Executive’s job function, authority, duties or
responsibilities, or a similar change in Executive’s reporting relationships;

 

(ii) a required relocation of Executive of more than 35 miles from Executive’s
current job location; or

 

(iii) any breach of any of the terms of this Agreement by the Company which is
not cured within 15 days following written notice thereof by Executive to the
Company;

 

provided, however, that the term “Constructive Discharge” shall not include a
specific event described in the preceding clause (i), (ii) or (iii) unless
Executive actually terminates his employment with the Company within 60 days
after the occurrence of such event.

 

5



--------------------------------------------------------------------------------

(c) The amount of compensation payable pursuant to this Section 6 is not subject
to any deduction (except for withholding taxes), reduction, offset or
counterclaim, and the Company may not give advance notice of termination in lieu
of the payment provided for in this Section 6.

 

7. Termination in the Event of Death. This Agreement shall terminate
automatically upon the death of Executive. In such event, the Company shall pay
to Executive’s legal representative only the base salary due to the Executive up
to the date of termination as well as incentive bonuses, if any, which have
accrued through the date of termination, and benefits payable pursuant to this
Agreement.

 

8. Termination in the Event of Disability. If during the Term, Executive becomes
physically or mentally disabled so as to become unable, for a period of more
than six (6) consecutive months, to perform his duties hereunder on
substantially a full time basis (“Disability”), the Company may at its option
terminate Executive’s employment hereunder upon not less than thirty (30) days’
written notice. In the event of such termination, Executive shall be entitled to
continue to receive his base salary and benefits, excluding any incentive
bonuses, for a period equal to the lesser of (a) twenty four (24) months from
the date of termination and (b) the remainder of the Term, and then shall
receive such benefits as are available to senior executives of the Company under
any applicable disability plan.

 

9. Other Benefits.

 

(a) Except as expressly provided herein, this Agreement shall not:

 

(i) be deemed to limit or affect the right of Executive to receive other forms
of additional compensation or to participate in any insurance, retirement,
disability, profit sharing, stock purchase, stock option, stock appreciation
rights, cash or stock bonus or other plan or arrangement or in any other
benefits now or hereafter provided by the Company or any of the Company’s
affiliated companies for its employees; or

 

(ii) be deemed to be a waiver by Executive of any vested rights which Executive
may have or may hereafter acquire under any employee benefit plan or arrangement
of the Company or any of the Company’s affiliated companies.

 

(b) Executive may be required to incur reasonable business, entertainment and
travel expenses. The Company agrees to reimburse Executive in full for all
reasonable and necessary business, entertainment and other related expenses,
including travel expenses, incurred or expended by him incident to the
performance of his duties hereunder, upon submission by Executive to the Company
of such vouchers or expense statements satisfactorily evidencing such expenses
as may be reasonably requested by the Company.

 

(c) It is understood and agreed by the Company that during the term of
Executive’s employment hereunder, he shall be entitled to annual paid vacations
(taken consecutively or in segments), the length of which shall be consistent
with the effective discharge of Executive’s duties and the general customs and
practices of the Company applicable to its executive officers.

 

6



--------------------------------------------------------------------------------

10. No Mitigation Obligation. The Company hereby acknowledges that it will be
difficult and may be impossible (a) for Executive to find reasonably comparable
employment following the date of termination, and (b) to measure the amount of
damages which Executive may suffer as a result of termination of employment
hereunder. Accordingly, the payment of the termination compensation by the
Company to Executive in accordance with the terms of this Agreement is hereby
acknowledged by the Company to be reasonable and will be liquidated damages, and
Executive will not be required to mitigate the amount of any payment provided
for in this Agreement by seeking other employment or otherwise, nor will any
profits, income, earnings or other benefits from any source whatsoever create
any mitigation, offset, reduction or any other obligation on the part of
Executive hereunder or otherwise.

 

11. Confidentiality.

 

(a) Recognizing that the knowledge and information about the business methods,
systems, plans and policies of the Company and of its affiliated companies which
Executive has heretofore and shall hereafter receive, obtain or establish as an
employee of the Company or its affiliated companies are valuable and unique
assets of the Company and its affiliated companies, Executive agrees that he
shall not (otherwise than pursuant to his duties hereunder) disclose, without
the written consent of the Company, any confidential knowledge or information
pertaining to the Company or its affiliated companies, or their business,
personnel or plans, to any person, firm, corporation or other entity, which
would result in any material harm or damage to the Company, its business or
prospects, for any reason or purpose whatsoever, unless required by law or legal
process. In the event Executive is required by law or legal process to provide
documents or disclose information, he shall take all reasonable steps to
maintain confidentiality of documents and information including notifying the
Company and giving it an opportunity to seek a protective order, at its sole
cost and expense.

 

(b) The provisions of this Section 11 shall survive the expiration or
termination of this Agreement, without regard to the reason therefor, for a
period of two years from the earlier of (i) expiration of the Term or (ii)
termination of Executive’s employment with the Company.

 

12. Non Competition.

 

(a) Except as otherwise provided in Section 3 hereof, during the Term and any
period during which Executive receives any severance payments made pursuant to
Section 8 hereof and, in the event Executive’s employment is terminated (i) by
the Company for Cause or (ii) by the Executive otherwise than as a result of
Constructive Discharge, for a period ending one (1) year after the date
Executive’s employment is so terminated (the “Noncompetition Period”), Executive
shall not, directly or indirectly, either for himself or any other person, own,
manage, control, participate in, invest in, permit his name to be used by, act
as consultant or advisor to, render services for (alone or in association with
any individual, entity or other business organization) or otherwise assist in
any manner any individual or entity that engages in or owns, invests in, manages
or controls any venture or enterprise engaged in (each, a “Competitive
Activity”) the ownership, management, acquisition or development of restaurant
properties or retail properties similar to those, if any, being acquired by the
Company on the date Executive’s employment is so terminated.

 

7



--------------------------------------------------------------------------------

Executive will not disseminate or make use of any of the confidential
information of the Company for non-Company purposes, without qualification as to
when or how such information may have been acquired unless such information
shall become publicly available.

 

Executive will not in any manner induce, attempt to induce or assist others to
induce or attempt to induce any investor, client or tenant of the Company to
terminate its, his or her association with the Company or do anything to
interfere with the relationship between the Company and any of its customers,
clients, tenants or persons or concerns dealing with the Company during the
Noncompetition Period.

 

Executive will not, without the prior consent of a majority of the Company’s
independent directors, solicit, hire away or employ any person who is an
employee of the Company during the Noncompetition Period.

 

(b) In the event that any restriction contained in this Section 13 shall be held
too broad to allow enforcement of such restriction to its full extent, then such
restriction shall be enforced to the maximum extent permitted by law, and
Executive hereby consents and agrees that such scope may be judicially modified
accordingly in any proceeding brought to enforce such restrictions.

 

(c) Executive acknowledges and agrees that the Company’s remedy at law for any
breach of his obligations under this Section 12 may be inadequate, and agrees
and consents that temporary and/or permanent or injunctive relief may be entered
enjoining him from breaching this Agreement and further agrees that any
proceeding which may be brought to enforce any provision of this Section 12
without being requested to prove actual damages as a result of the premature
breach of this Agreement.

 

13. Legal Fees and Expenses. It is the intent of the Company that Executive not
be required to incur legal fees and the related expenses associated with the
interpretation, enforcement or defense of Executive’s rights under this
Agreement by litigation or otherwise because the cost and expense thereof would
substantially detract from the benefits intended to be extended to Executive
hereunder. Accordingly, if it should appear to Executive that the Company has
failed to comply with any of its obligations under this Agreement or in the
event that the Company or any other person takes or threatens to take any action
to declare this Agreement void or unenforceable or in any way reduce the
possibility of collecting the amounts due hereunder, or institutes any
litigation or other action or proceeding designed to deny, or to recover from,
Executive any payments or benefits provided hereunder, the Company irrevocably
authorizes Executive from time to time to retain counsel of Executive’s choice,
at the expense of the Company as hereafter provided, to advise and represent
Executive in connection with any such interpretation, enforcement or defense,
including, without limitation, the initiation or defense of any litigation or
other legal action, whether by or against the Company or any director, officer,
stockholder or other person affiliated with the Company, in any jurisdiction.
The Company will pay and be solely financially responsible for any and all
attorneys’ and related fees and expenses incurred at the time they are billed by
Executive in connection with any of the foregoing, except only in the event of
litigation where the Company fully and finally prevails on all causes of action.

 

8



--------------------------------------------------------------------------------

14. Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any law or government regulation or ruling.

 

15. Successors and Binding Agreement.

 

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance satisfactory to Executive, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent the Company
would be required to perform if no such succession had taken place. This
Agreement will be binding upon and inure to the benefit of the Company and any
successor to the Company, including, without limitation, any persons acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor shall thereafter be deemed the “Company” for the purposes of
this Agreement), but will not otherwise be assignable, transferable or delegable
by the Company.

 

(b) This Agreement will inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.

 

(c) This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 15(a) and 15(b) hereof and with respect to the Company’s obligation to
pay legal fees and expenses under Section 13 hereof. Without limiting the
generality or effect of the foregoing, Executive’s right to receive payments
hereunder will not be assignable, transferable or delegable, whether by pledge,
creation of a security interest or otherwise, other than by a transfer by
Executive’s will or by the laws of descent and distribution and, in the event of
any attempted assignment or transfer contrary to this Section 15(c), the Company
shall have no liability to pay any amount so attempted to be assigned,
transferred or delegated, except with respect to legal fees and expenses, as and
to the extent provided in Section 13 hereof.

 

16. Notices. For all purposes of this Agreement, all communications, including,
without limitation, notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as Federal
Express or UPS, addressed to the Company (to the attention of the Secretary of
the Company) at the address set forth on the signature pages of this Agreement
and to Executive at the address set forth on the signature pages of this
Agreement, or to such other address as any party may have furnished to the other
in writing and in accordance herewith, except that notices of changes of address
shall be effective only upon receipt.

 

9



--------------------------------------------------------------------------------

17. Governing Law. The validity, interpretation, construction and performance of
this Agreement will be governed by and construed in accordance with the
substantive laws of the State of Texas, without giving effect to the principles
of conflict of laws of such State.

 

18. Arbitration.

 

(a) Mutual Agreement to Arbitrate.

 

(i) The Company and Executive recognize that differences may arise between them.
Through the provisions of this Section 18, both parties expect to gain the
benefits of a speedy, economical, impartial dispute resolution procedure.
Therefore, the parties agree that this Section 18 shall apply to all disputes or
controversies arising out of Executive’s employment (or termination of that
employment) under this Agreement, that the Company may have against Executive,
or that Executive may have against the Company or against (as applicable) its
officers, directors, stockholders, partners, advisers or agents (“Claims”).
Claims include, but are not limited to, controversies relating to: compensation
or benefits, breach of any contract, torts, discrimination under state, federal
or local law, and violation of any federal, state or other governmental law,
statute, regulation, or ordinance.

 

(b) Except as otherwise specifically stated in this Agreement, the sole and
exclusive method to resolve any Claim is arbitration as provided in this Section
18. The parties each waive their right to commence an action in any court to
resolve a Claim. Neither party shall initiate or prosecute any lawsuit in any
way related to any Claim covered by this Section 18.

 

(c) A Claim must be processed in the manner set forth below, otherwise the Claim
shall be void and deemed waived even if there is a federal or state statute of
limitations which would allow more time to pursue the Claim.

 

Any Claim not raised under Section 5 hereof must initially be presented to the
Company’s Board of Directors (the “Board”) in writing within ten (10) days after
the Executive initially knew or should have known of the facts that gave rise to
the Claim. The Board will answer the claim within ten (10) days after the Claim
was presented. If the Board fails to respond, it will be deemed a denial of the
Executive’s Claim.

 

If Executive is not satisfied with the Board’s decision, or if the Claim is made
under Section 5 hereof, Executive may present the Claim for resolution by final
and binding arbitration pursuant to the terms of this Section 19. If Executive
desires to proceed to arbitration, Executive must give written notice to the
Company of Executive’s intention to arbitrate within thirty (30) days from the
date of the Board’s final decision.

 

If the Company desires to initiate arbitration, it must give written notice to
Executive within thirty (30) days after it initially knew or should have known
of the facts that gave rise to its Claim.

 

The written notice of desire to arbitrate shall describe the factual basis of
all Claims asserted, and shall be sent to the other party in accordance with the
terms of Section 16 hereof. If written notice of intention to arbitrate is not
given within the applicable time period, the party

 

10



--------------------------------------------------------------------------------

who failed to give notice will be deemed to have waived the right to further
contest the matter, and will be deemed to have accepted the other party’s last
stated position on the Claim.

 

The arbitration shall be conducted in accordance with the then current Model
Employment Arbitration Procedures of the American Arbitration Association
(“AAA”) before a single arbitrator (the “Arbitrator”). The arbitration shall
take place in or near the city in which Executive is or was last working with
the Company. All arbitrations shall be governed by the laws of the State of
Texas, the location of the principal executive office of the Company.

 

The Arbitrator shall be selected in the following manner. The AAA shall give
each party a list of at least six arbitrators drawn from its panel of labor and
employment arbitrators. Each side may strike all names on the list it deems
unacceptable. If only one common name remains on the list of all parties, that
individual shall be the Arbitrator. If more than one common name remains on the
list of all parties, the parties shall strike names alternately until only one
remains. If no common name remains on the list of all parties, the AAA shall
furnish one additional list, and the above procedure will be utilized. If no
Arbitrator is designated from the second list, the procedure of the AAA rules
will be utilized to select the Arbitrator. In no event will the Arbitrator be
then affiliated in any manner with a competitor of the Company.

 

A. Any party may be represented by an attorney or other representative selected
by the party.

 

B. Each party shall have the right to take the deposition of one individual and
any expert witness designed by another party. Each party also shall have the
right to make requests for production of documents to any party. Additional
discovery may be had only where the arbitrator so orders, upon a showing of
substantial need. All issues related to discovery will be resolved by the
Arbitrator.

 

(ii) At least fourteen (14) days before the arbitration, the parties must
exchange lists of witnesses, including any expert, and copies of all exhibits
intended to be used at the arbitration.

 

(iii) The Arbitrator will have no authority to: (A) adopt new Company policies
or procedures, (B) modify this Agreement or existing Company policies,
procedures, wages or benefits, or (C) hear or decide any matter that was not
processed in accordance with this Agreement. The Arbitrator shall have exclusive
authority to resolve any Claim, including, but not limited to, a dispute
relating to the interpretation, applicability, enforceability or formation of
this Agreement, or any contention that all or any part of this Agreement is void
or voidable. The arbitrator will have the authority to award any form of remedy
or damages that would be available in a court.

 

(iv) The Company shall pay reasonable and necessary fees of the AAA and the
Arbitrator. The parties will pay their own attorneys’ fees and expenses
associated with the arbitration.

 

11



--------------------------------------------------------------------------------

(v) Either party, in its sole discretion, may, in writing, waive, in whole or in
part, the other’s failure to follow any time or other requirement set forth in
this Agreement.

 

(vi) The arbitration will be conducted in private, and will not be open to the
public or the media. The testimony and other evidence presented, and the results
of the arbitration, unless otherwise agreed to by both parties, are confidential
and may not be made public or reported by any news agency or legal publisher or
service.

 

(vii) The Arbitrator shall render a written decision and award (the “Award”),
which shall set forth the facts and reasons that support the Award. The Award
shall be final and binding on the Company and Executive.

 

19. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances will not be affected, and
the provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal.

 

20. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
expressed or implied with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement. Except as
otherwise identified, references to Sections are references to Sections of this
Agreement.

 

21. Survival of Certain Provisions. Notwithstanding anything herein to the
contrary, the obligations of the Company under Sections 6, 8, 10 and 14 hereof,
to the extent applicable, shall remain operative and in full force and effect
regardless of the expiration, for any reason, of the Term.

 

22. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.

 

23. Warranty. Executive warrants and represents that he is not a party to any
agreement, contract or understanding, whether of employment or otherwise, which
would in any way restrict or prohibit him from undertaking or performing
employment in accordance with the terms and conditions of this Agreement.

 

24. Prior Agreements. This Agreement shall in all respects supersede all
previous agreements providing severance pay benefits, whether written or oral,
between Executive and the Company.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

U.S. RESTAURANT PROPERTIES, INC. By:  

/s/    David West         

   

--------------------------------------------------------------------------------

   

David West

Chairman

 

 

Address        

--------------------------------------------------------------------------------

       

12443 Inwood Road

Suite 300

Dallas, Texas 75224

   

 

 

  /s/ Robert J. Stetson

--------------------------------------------------------------------------------

Robert J. Stetson, Individually

 

 

Address        

--------------------------------------------------------------------------------

       

12443 Inwood Road

Suite 300

Dallas, Texas 75224

   

 

13



--------------------------------------------------------------------------------

EXHIBIT I

 

2003 BONUS CRITERIA

 

2003 FFO

--------------------------------------------------------------------------------

 

(50%)

--------------------------------------------------------------------------------

2002 Actual

  $1.41     Per share

2003 Budget

  $1.43     50% attachment     $1.50     75%     $1.60     100%     $1.65+  
1.5%+

 

Other Consideration (50%)

 

  • Reduce dark properties (including vacant land) Target: $10 million gross
proceeds in addition to sales of Fina properties

 

  • Reduce the number of retail operating properties

 

  • Improve balance sheet by completing an equity offering

 

  • Improve corporate governance, reporting and risk management standards
(including accounting internal controls)

 

  • Improve and integrate the financial and asset management systems and
reporting